          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 1 of 32 Page ID #:562



                    1   EMILY T. KUWAHARA (SBN 252411)
                         ekuwahara@crowell.com
                    2   URI NIV (SBN 307487)
                         univ@crowell.com
                    3   CROWELL & MORING LLP
                        515 South Flower Street, 40th Floor
                    4   Los Angeles, CA 90071
                        Telephone: 213.622.4750
                    5   Facsimile: 213.622.2690
                    6   KRISTIN J. MADIGAN (SBN 233436)
                          kmadigan@crowell.com
                    7   SUZANNE E. RODE (SBN 253830)
                          srode@crowell.com
                    8   CROWELL & MORING LLP
                        3 Embarcadero Center, 26th Floor
                    9   San Francisco, CA 94111
                        Telephone: 415.986.2800
                   10   Facsimile: 415.986.2827
                   11   [Additional Counsel Listed on Next Page]
                   12   Attorneys for Defendants
                        THE REGENTS OF THE UNIVERSITY OF
                   13   CALIFORNIA and MICHAEL V. DRAKE
                   14
                                             UNITED STATES DISTRICT COURT
                   15
                                            CENTRAL DISTRICT OF CALIFORNIA
                   16
                                                     SOUTHERN DIVISION
                   17

                   18   AARON KHERIATY, M.D.,                      Case No. 8:21-cv-01367-JVS-KES
                   19                  Plaintiff,                  DEFENDANTS’ OPPOSITION TO
                                                                   PLAINTIFF’S MOTION FOR
                   20         v.                                   PRELIMINARY INJUNCTION
                   21   THE REGENTS OF THE                         Date:    September 27, 2021
                        UNIVERSITY OF CALIFORNIA, a                Time:    1:30 p.m.
                   22   corporation, and MICHAEL V.                Place:   Courtroom 10 C
                        DRAKE, in his official capacity as         Judge:   Hon. James V. Selna
                   23   President of the UNIVERSITY OF
                        CALIFORNIA,
                   24
                                       Defendants.
                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
ATTORNEYS AT LAW                                                                       CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 2 of 32 Page ID #:563



                    1   CHARLES F. ROBINSON (SBN 113197)
                         charles.robinson@ucop.edu
                    2   NORMAN J. HAMILL (SBN 154272)
                         norman.hamill@ucop.edu
                    3   KATHARINE ESSICK (SBN 219426)
                         katharine.essick@ucop.edu
                    4   UNIVERSITY OF CALIFORNIA
                        Office of General Counsel
                    5   1111 Franklin Street, 8th Floor
                        Oakland, CA 94607
                    6   Telephone: 510.987.9800
                        Facsimile: 510.987.9757
                    7
                        Attorneys for Defendants
                    8   THE REGENTS OF THE UNIVERSITY OF
                        CALIFORNIA AND MICHAEL V. DRAKE
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP
ATTORNEYS AT LAW
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 3 of 32 Page ID #:564



                    1                                             TABLE OF CONTENTS
                    2                                                                                                                    Page
                    3   I.     INTRODUCTION ........................................................................................... 1
                    4   II.    FACTUAL BACKGROUND ......................................................................... 3
                               A.  COVID-19 Has Caused Death and Infirmities. .................................... 3
                    5
                               B.  The Delta Variant Has Created a New Urgency. .................................. 4
                    6          C.  The COVID-19 Vaccines Are Safe and Effective and Provide a
                                   More Robust Immune Response for Those Who Have Had
                    7              COVID-19 Before. ................................................................................ 4
                    8          D.  In Contrast to the Safety and Efficacy of Vaccines, Much
                                   Remains to Be Understood About Infection-Induced Immunity.......... 6
                    9          E.  University of California Issued the Vaccine Policy to Maintain
                                   the Health and Well-being of the Campus Community and That
                   10              of the General Public............................................................................. 7
                   11          F.  Dr. Kheriaty Is a Psychiatrist and Professor at UCI Medical
                                   School Who Alleges He Is Naturally Immune to Future
                   12              Infection and Disease Because He Had COVID-19 Over a Year
                                   Ago. ....................................................................................................... 9
                   13   III.   ARGUMENT .................................................................................................. 9
                   14          A.  Legal Standard ...................................................................................... 9
                               B.  Dr. Kheriaty Lacks Article III Standing Because He Does Not
                   15              Have a Redressable Injury. ................................................................. 10
                   16          C.  Dr. Kheriaty Cannot Show Likelihood of Success on the Merits. ..... 11
                                   1.     The Policy is subject to rational basis scrutiny. ....................... 11
                   17
                                          a.        Under Jacobson v. Massachusetts, the Policy is
                   18                               subject to rational basis review. ..................................... 11
                                          b.        Dr. Kheriaty’s asserted rights of bodily integrity
                   19                               and privacy are not fundamental rights that are
                                                    impinged. ........................................................................ 12
                   20
                                   2.     The Policy easily survives rational basis review. ..................... 14
                   21              3.     The Policy also satisfies strict scrutiny. ................................... 19
                   22          D.  The Balance of Equities Tips Heavily in Favor of the Public
                                   Interest and Continuing to Require Vaccination................................. 20
                   23              1.     UC and the public’s interest in maintaining the health and
                                          well-being of the campus community and that of the
                   24                     general public cannot be overstated.......................................... 20
                   25              2.     Concerns about safety are heightened because Dr.
                                          Kheriaty is a psychiatrist, serving patients at UC Irvine
                   26                     Health. ....................................................................................... 21
                                   3.     Dr. Kheriaty has not demonstrated irreparable harm if he
                   27                     refuses to get vaccinated. .......................................................... 23
                   28
  CROWELL
                                                                                                DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                                      -i-
ATTORNEYS AT LAW                                                                                                  CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 4 of 32 Page ID #:565



                    1                                            TABLE OF CONTENTS
                                                                      (continued)
                    2                                                                                                                  Page
                    3         E.  The Scope of the Injunction Sought by Plaintiff Is
                                  Inappropriately Broad and Not Narrowly Tailored to the Alleged
                    4             Harm. ................................................................................................... 25
                    5   IV.   CONCLUSION ............................................................................................. 25

                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
  CROWELL
                                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                                   -ii-
ATTORNEYS AT LAW                                                                                                CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 5 of 32 Page ID #:566



                    1                                                  TABLE OF AUTHORITIES
                    2                                                                                                                                 Page(s)
                    3   Cases
                    4   Associated Gen. Contractors of Cal., Inc. v. Coal. for Econ. Equity,
                    5      950 F.2d 1401 (9th Cir. 1991)...................................................................................................23

                    6   Bridges v. Houston Methodist Hosp.,
                           No. CV H-21-1774, 2021 WL 2399994 (S.D. Tex. June 12, 2021) ...................................21, 24
                    7
                        Cruzan v. Director, Missouri Department of Health,
                    8      497 U.S. 261 (1990) ..................................................................................................................12
                    9   Doe v. The Regents of the Univ. of California,
                           891 F.3d 1147 (9th Cir. 2018).....................................................................................................9
                   10

                   11   Edge v. City of Everett,
                           929 F.3d 657 (9th Cir. 2019).....................................................................................................10
                   12
                        Endy v. Cty. of Los Angeles,
                   13      975 F.3d 757 (9th Cir. 2020)...............................................................................................13, 14
                   14   Erotic Serv. Provider Legal Educ. & Rsch. Project v. Gascon,
                           880 F.3d 450 (9th Cir. 2018).....................................................................................................14
                   15
                        Friends of Gualala River v. Gualala Redwood Timber, LLC,
                   16
                           No. 20-CV-06453-JD, 2021 WL 3373618 (N.D. Cal. Aug. 3, 2021) .......................................10
                   17
                        Frontline Doctors v. Wilcox,
                   18      No. 5:21-cv-01243 (C.D. Cal. July 30, 2021) .....................................................................13, 21

                   19   Gamble v. City of Escondido,
                          104 F.3d 300 (9th Cir. 1997).....................................................................................................11
                   20
                        Graphic Commc’ns Conference-Int’l Bhd of Teamsters Local 404M v. Bakersfield
                   21
                           Californian,
                   22      541 F. Supp. 2d 1117 (E.D. Cal. 2008) .....................................................................................24

                   23   Harris v. Univ. of Mass.,
                           No. 21-cv-11244-DJC, 2021 WL 3848012 (D. Mass. Aug. 27, 2021) .....................................21
                   24
                        Jacobson v. Commonwealth of Massachusetts,
                   25      197 U.S. 11 (1905) ............................................................................................................ passim
                   26   Klassen v. Trustees of Ind. Univ., ___ F. Supp. 3d. ___,No. 1:21-CV-238, 2021
                   27      WL 3073926 (N.D. Ind. July 18, 2021) ............................................................................ passim

                   28
  CROWELL
                                                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                                              -iii-
ATTORNEYS AT LAW                                                                                                               CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 6 of 32 Page ID #:567



                    1                                                   TABLE OF AUTHORITIES
                                                                              (continued)
                    2                                                                                                                                   Page(s)
                    3   Lockary v. Kayfetz,
                           917 F.2d 1150 (9th Cir. 1990).............................................................................................16, 17
                    4

                    5   Munaf v. Geren,
                          553 U.S. 674 (2008) ....................................................................................................................9
                    6
                        Overton v. Uber Techs., Inc.,
                    7      No. 18-CV-02166-EMC, 2018 WL 1900157 (N.D. Cal. Apr. 20, 2018). ................................10

                    8   Phillips v. City of New York,
                           775 F.3d 538 (2d Cir. 2016) ................................................................................................11, 17
                    9
                        Roman Cath. Diocese of Brooklyn v. Cuomo,
                   10
                           592 U.S. __, 141 S. Ct. 63 (2020) .............................................................................................15
                   11
                        S. Bay United Pentecostal Church v. Newsom,
                   12       140 S. Ct. 1613 (2020) ........................................................................................................17, 20

                   13   S. Bay United Pentecostal Church v. Newsom,
                            985 F.3d 1128 (9th Cir. 2021)...................................................................................................19
                   14
                        San Francisco Apartment Ass’n v. City & Cty. of San Francisco,
                   15      881 F.3d 1169 (9th Cir. 2018)...................................................................................................14
                   16
                        Sanchez v. City of Fresno,
                   17      914 F. Supp. 2d 1079 (E.D. Cal. 2012) ...............................................................................12, 13

                   18   Stormans, Inc. v. Selecky,
                            586 F.3d 1109 (9th Cir. 2009)...................................................................................................25
                   19
                        Titaness Light Shop, LLC v. Sunlight Supply, Inc.,
                   20       585 F. App’x 390 (9th Cir. 2014) .............................................................................................24
                   21
                        Vegan Outreach, Inc. v. Chapa,
                   22      454 F. App’x 598 (9th Cir. 2011) .............................................................................................10

                   23   Whitlow v. California,
                           203 F. Supp. 3d 1079 (S.D. Cal. 2016) .....................................................................................19
                   24
                        Winter v. Nat. Res. Def. Council, Inc.,
                   25      555 U.S. 7 (2008) ......................................................................................................................10
                   26

                   27

                   28
  CROWELL
                                                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                                               -iv-
ATTORNEYS AT LAW                                                                                                                 CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 7 of 32 Page ID #:568



                    1                                                   TABLE OF AUTHORITIES
                                                                              (continued)
                    2                                                                                                                                   Page(s)
                    3   Other Authorities
                    4   California Department of Public Health, State Public Health Officer Order of
                    5      August 5, 2021
                           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Order-of-
                    6      the-State-Public-Health-Officer-Health-Care-Worker-Vaccine-
                           Requirement.aspx ........................................................................................................................2
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
  CROWELL
                                                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                                                -v-
ATTORNEYS AT LAW                                                                                                                 CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 8 of 32 Page ID #:569



                    1   I.    INTRODUCTION
                    2         This fall, the University of California (“UC”) has welcomed back over
                    3   500,000 students, faculty, and staff to campus, against the backdrop of rising cases
                    4   of COVID-19 caused by the Delta variant of the SARS-CoV-2 virus. Even before
                    5   the rise of the Delta variant, vaccines became available to combat this
                    6   unprecedented and deadly pandemic, so that on July 15, 2021, UC issued its final
                    7   COVID-19 vaccination policy (“Policy”). Under its Policy, UC requires that, with
                    8   limited exceptions, students and employees must provide proof that they have been
                    9   vaccinated against SARS-CoV-2 as a condition of their physical presence at
                   10   campus facilities. Now, more than ever, UC’s COVID-19 vaccination requirement
                   11   is a necessary tool in the effort to keep its communities and the public safe.
                   12         Plaintiff Aaron Kheriaty, M.D., challenges this Policy on the basis of an
                   13   unproven hypothesis that a prior bout of COVID-19 will definitively provide the
                   14   same or better protection against re-infection than a COVID-19 vaccine. Based on
                   15   that uncertain premise, Dr. Kheriaty requests an injunction against the Policy as
                   16   applied against those individuals who have recovered from COVID-19. But the
                   17   scientific evidence and consensus about the strength, duration, and durability of
                   18   infection-induced immunity1 is still developing and not nearly as clear as Dr.
                   19   Kheriaty asserts.
                   20         Based on the currently available scientific data—namely that the vaccines are
                   21   safe and effective, including for those who have already had COVID-19—UC
                   22   adopted its systemwide Policy in response to a definitive and immediate need to
                   23   protect the health and safety of both the campus community and that of the general
                   24   public. Vaccination remains the safest and most effective way for UC to protect its
                   25   community. In Dr. Kheriaty’s case, his immediate community includes other
                   26   doctors, residents, staff, faculty, psychiatric patients, students, and the larger
                   27   1
                         Plaintiff refers to infection-induced immunity as “natural immunity.” “Natural
                        immunity” as used in this case refers to the immunity resulting from having had
                   28   COVID-19 and not to the more generalized concept of a body’s immune defenses.
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                       -1-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
          Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 9 of 32 Page ID #:570



                    1   community served by University of California Irvine (“UCI”) Medical Center.
                    2         Here, UC, rather than the Court, must be permitted to draw the lines around
                    3   who is covered under this Policy, especially where UC must actively shape its
                    4   response to the ongoing and changing pandemic. The Policy is evidence-based and
                    5   rational. If the requested injunction is granted, the court would usurp UC’s role as
                    6   policy maker in creating a judicial exemption to the Policy.
                    7         Dr. Kheriaty’s motion for a preliminary injunction should be denied:
                    8         First, Dr. Kheriaty lacks Article III standing to bring this suit because, as a
                    9   healthcare worker, he still must get vaccinated under California Department of
                   10   Public Health, State Public Health Officer Order of August 5, 2021 (“CDPH
                   11   Order”).2 Thus, even if this Policy were enjoined as to him, he would still not
                   12   obtain the relief he seeks. He therefore does not have a redressable injury.
                   13         Second, Dr. Kheriaty is not likely to prevail on his Fourteenth Amendment
                   14   claims because the Policy is rationally related to UC’s legitimate and compelling
                   15   interest in protecting the health and safety of its community. Under Jacobson v.
                   16   Commonwealth of Massachusetts, 197 U.S. 11, 25-26 (1905), rational basis review
                   17   applies. The Policy is directly aimed at UC’s legitimate and compelling interest in
                   18   the health and well-being of the community. The evidence is overwhelming that the
                   19   COVID-19 vaccines are safe and effective, and confer potent hybrid immunity, for
                   20   those who have previously had COVID-19.
                   21         Third, the balance of equities tips heavily in favor of the public interest in the
                   22   community’s health and safety in continuing to require vaccinations. UC and the
                   23   public’s interest in maintaining the health and well-being of the campus community
                   24   cannot be overstated. If Dr. Kheriaty’s theory that infection-induced immunity is
                   25   robust and provides lifelong stable protection for every person who has recovered
                   26   from COVID-19 is incorrect—it could put thousands of students, faculty and staff,
                   27   2
                         https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Order-of-the-
                        State-Public-Health-Officer-Health-Care-Worker-Vaccine-Requirement.aspx,
                   28   attached as Kuwahara Decl., Ex. 1.
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -2-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 10 of 32 Page ID #:571



                    1   not to mention vulnerable patients seeking treatment in UC medical centers, at
                    2   higher risk of COVID-19 infection. On the other hand, Dr. Kheriaty is not being
                    3   deprived of a constitutional right, as UC is not forcing him to be vaccinated against
                    4   his will; rather, vaccination is a condition of physical presence at UC. Moreover,
                    5   where Dr. Kheriaty’s claim of harm is his inability to see patients and teach
                    6   residents at the hospital, the patients and community must come first. In addition,
                    7   Dr. Kheriaty is subject to the CDPH Order, which requires vaccination of health-
                    8   care workers such as him. On balance, the public health interest greatly outweighs
                    9   any harm to Dr. Kheriaty.
                   10         Finally, the requested injunctive relief reaches far beyond what is necessary
                   11   to address any alleged harm or concerns of the Plaintiff, and is inappropriately
                   12   broad. Any preliminary relief (which Defendants do not concede is appropriate),
                   13   should be strictly limited to addressing Dr. Kheriaty’s concerns and should not
                   14   apply to all unvaccinated individuals who have already had COVID-19.
                   15         Accordingly, Defendants respectfully request that this motion for preliminary
                   16   injunction be denied in its entirety.
                   17   II.   FACTUAL BACKGROUND
                   18         A.     COVID-19 Has Caused Death and Infirmities.
                   19         COVID-19 is a deadly communicable disease caused by the novel
                   20   coronavirus, SARS-CoV-2, that has killed over 637,000 Americans and infected
                   21   nearly 39 million more. Declaration of Arthur L. Reingold, M.D. (“Reingold
                   22   Decl.”) ¶ 13. While the mortality is extraordinary, the burden inflicted by the
                   23   COVID-19 disease is much greater than mortality alone. Declaration of Shane
                   24   Crotty, Ph.D. (“Crotty Decl.”) ¶ 8. Over 2 million people have been hospitalized
                   25   with COVID-19 in the United States. Id. ¶ 8. Half of those hospitalizations have
                   26   been among people under the age of 65, and half of those have been in people under
                   27   the age of 50. Id. ¶ 8. Over 117,000 Americans ages 18-29 years old have been
                   28   hospitalized with COVID-19 in the past 12 months. Id.
  CROWELL
                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                     -3-
ATTORNEYS AT LAW                                                                           CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 11 of 32 Page ID #:572



                    1         COVID-19 can also cause severe and long-term illness in individuals of all
                    2   ages, including previously healthy individuals. Reingold Decl. ¶ 12. Among
                    3   children and adolescents, a severe illness called Multisystem Inflammatory
                    4   Syndrome in Children can result, as can a similar illness in adults, Multisystem
                    5   Inflammatory Syndrome in Adults. Id. In addition, many individuals with COVID-
                    6   19, including those with mild cases, go on to have persistent sequelae, so-called
                    7   “Long COVID,” the frequency, duration and severity of which remain to be
                    8   characterized. Id.
                    9         The transmission of SARS-CoV-2 in communities has significantly impacted
                   10   the U.S. healthcare system, and surges can threaten the level of care provided at
                   11   healthcare facilities, such as at UC Irvine Medical Center. Declaration of Annabelle
                   12   de St. Maurice, M.D., M.P.H. (“de St. Maurice Decl.”) ¶ 7.
                   13         B.     The Delta Variant Has Created a New Urgency.
                   14         Vaccination efforts, along with mask mandates and other restrictions, slowed
                   15   the spread of COVID-19. But there is a new urgency: the Delta variant has recently
                   16   emerged as a significantly more infectious form of SARS-CoV-2, and was
                   17   dominant in the United States by July 2021. Declaration of Carrie L. Byington,
                   18   M.D., (“Byington Decl.”) ¶ 6. The data support that vaccination remains an
                   19   effective —perhaps the single most effective—strategy for preventing severe
                   20   disease, hospitalization, and death from COVID-19. Reingold Decl. ¶ 25.
                   21         C.     The COVID-19 Vaccines Are Safe and Effective and Provide a
                                     More Robust Immune Response for Those Who Have Had
                   22                COVID-19 Before.
                   23         “COVID-19 vaccines are safe and effective” and “serious side effects that
                   24   could cause long-term health problem [sic] are extremely unlikely.” CDC, Safety of
                   25   COVID-19 Vaccines, attached as Kuwahara Decl., Ex. 2 at 13. As of August 23,
                   26   2021, over 363 million doses of the COVID-19 vaccine have been given in the
                   27   United States, and “no long-term side effects have been detected.” Id. at 14.
                   28         The three COVID-19 vaccines, two of which are authorized for emergency
  CROWELL
                                                                           DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                     -4-
ATTORNEYS AT LAW                                                                          CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 12 of 32 Page ID #:573



                    1   use by the U.S. Food and Drug Administration (“FDA”), and one of which is now
                    2   fully approved, have impressive safety records. Crotty Decl. ¶¶ 9-15. While there is
                    3   a possibility of rare adverse events associated with each of these vaccines, the risks
                    4   of these events are very small and the benefits of the vaccine outweigh them.
                    5   Reingold Decl. ¶¶ 18-19.
                    6         The safety data for COVID-19 vaccines establish that they are also safe for
                    7   individuals previously infected with COVID-19. Crotty Decl. ¶¶ 16-19. Clinical
                    8   trials for the vaccines included participants who were previously infected, and
                    9   studies show that vaccine safety for them was equal to participants who never had
                   10   COVID. Id. ¶ 40. As such, the CDC affirmatively recommends that individuals
                   11   with a history of COVID-19 infection be vaccinated. CDC, FAQ about COVID-19
                   12   Vaccination, attached as Kuwahara Decl., Ex. 3 at 17-18. The Vaccine Adverse
                   13   Events Reporting System (“VAERS”) cited by Dr. Kheriaty is not a reliable source
                   14   of information regarding vaccine-related adverse events, as it compiles self-
                   15   reported data and was never designed to establish causation. Crotty Decl. ¶¶ 33-36;
                   16   Reingold Decl. ¶ 17.
                   17         And the vaccines are working. Protection against the Delta variant for
                   18   symptomatic COVID-19 and hospitalizations remain high. Crotty Decl. ¶ 22. The
                   19   current data support that vaccines are preventing the transmission of the SARS-
                   20   CoV-2 virus, even against Delta. Crotty Decl. ¶ 45. Earlier in the pandemic,
                   21   vaccines were able to prevent almost all transmission against the Alpha variant, so
                   22   the current increase of transmission of the Delta variant among those who are
                   23   vaccinated has created some confusion. See id. In fact, the data continue to support
                   24   a decrease in transmissions for vaccinated individuals as compared to an
                   25   unvaccinated person, with a likely 93% reduction in transmissions based on 7 times
                   26   fewer infections and a 50% shorter window of time for transmission. Crotty Decl. ¶
                   27   46.
                   28         Indeed, when individuals who have had COVID-19 are vaccinated, the
  CROWELL
                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -5-
ATTORNEYS AT LAW                                                                           CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 13 of 32 Page ID #:574



                    1   resulting hybrid immunity from both the natural immune response and the vaccine
                    2   provides far more potent immune response than a person who has only been
                    3   vaccinated or previously infected. Crotty Decl. ¶¶ 25-26. Notably, the hybrid
                    4   immunity recognizes variants far better than infection-induced immunity. Crotty
                    5   Decl. ¶ 26.
                    6         D.      In Contrast to the Safety and Efficacy of Vaccines, Much Remains
                                      to Be Understood About Infection-Induced Immunity.
                    7
                              Real-world data regarding the strength and duration of infection-induced
                    8
                        immunity against infection from SARS-CoV-2 and its variants remain subject to
                    9
                        further study. While the data emerging in real-time support the theory that
                   10
                        previously infected individuals have some level of immunity to reinfection or
                   11
                        severe disease, the central premise of Dr. Kheriaty’s argument—that infection-
                   12
                        induced immunity is known to be definitively superior to the immunity of those
                   13
                        who are vaccinated under any circumstance and for all time—is not proven, and
                   14
                        scientific consensus regarding infection-induced immunity is still developing. Since
                   15
                        the filing of Dr. Kheriaty’s motion, a pre-print (not yet peer-reviewed) publication
                   16
                        has come out claiming that infection-induced immunity is superior to the Pfizer
                   17
                        vaccine against the Delta variant. But, other studies conclude otherwise. See Crotty
                   18
                        Decl. ¶ 49. Thus, this is not an area with a final scientific answer and clear
                   19
                        scientific consensus. Id. In addition, Dr. Kheriaty’s supposition, that those who
                   20
                        have had COVID-19 before have a near zero risk of becoming reinfected and
                   21
                        transmitting SARS-CoV-2, is unproven. See Crotty Decl. ¶ 48. Reinfection is
                   22
                        plausible, and due to the scientific uncertainty on this topic, the conservative
                   23
                        scientific position is that reinfections do result in a meaningful number of
                   24
                        transmissions. Id.
                   25
                              As of today, neither the completeness nor durability of protection from
                   26
                        infection-induced immunity against a second case of COVID-19 has been
                   27
                        established. Reingold Decl. ¶ 21. The extent to which infection-induced immunity
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -6-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 14 of 32 Page ID #:575



                    1   provides protection against new variants is also unknown. Id. While hybrid
                    2   immunity is quite broad against variants, infection-induced immunity can be
                    3   narrow against variants and of uncertain protective capacity. Crotty Decl. ¶ 27. For
                    4   example, in a study from Brazil, many individuals previously infected with SARS-
                    5   CoV-2 were subsequently infected with the Gamma variant, showing a substantial
                    6   loss of infection-induced immunity against reinfection with Gamma. Id.
                    7         Furthermore, although antibody tests exist, none is currently considered to
                    8   provide a reliable indication of a person’s level of immunity to or protection from
                    9   COVID-19 in the future. Reingold Decl. ¶ 22. Thus, the FDA and CDC do not
                   10   recommend serologic screening intended to identify prior infection to guide
                   11   decisions about the administration of COVID-19 vaccines. Id. Indeed, FDA
                   12   explicitly warns “that a positive result from an antibody test does not mean you
                   13   have a specific amount of immunity or protection from SARS-CoV-2 infection.”
                   14   FDA Safety Communication, Antibody Testing Is Not Currently Recommended to
                   15   Assess Immunity After COVID-19, attached as Kuwahara Decl., Ex. 4 at 23.
                   16         In light of the known protective effect and safety of vaccination, including
                   17   for people who have previously had COVID-19, CDC continues to recommend
                   18   vaccinations for individuals who have already had the disease. CDC, FAQ about
                   19   COVID-19 Vaccination, attached as Kuwahara Decl., Ex. 3 at 17-18.
                   20         E.     University of California Issued the Vaccine Policy to Maintain the
                                     Health and Well-being of the Campus Community and That of the
                   21                General Public.
                   22         This fall, the University of California system is welcoming back more than
                   23   280,000 students and more than 227,000 faculty and staff to campuses and other
                   24   locations. Declaration of Bernadette M. Boden-Albala, M.P.H. (“Boden-Albala
                   25   Decl.”) ¶ 8. UC communities are heavily interdependent, with frequent contact
                   26   between faculty, students, and staff. Id. ¶ 7. Most of the activities in this university
                   27   setting are performed indoors, where multiple individuals are in reasonably close
                   28   proximity, especially where communication and collaboration are involved, and
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                       -7-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 15 of 32 Page ID #:576



                    1   which pose a higher risk for the spread of the novel coronavirus. Id. ¶ 9.
                    2         On or about July 15, 2021, UC issued its final Policy requiring vaccination of
                    3   employees and students as a condition of their access to UC locations, “[t]o
                    4   maintain the health and well-being of the campus community and that of the
                    5   general public.” Declaration of President Michael Drake (“Drake Decl.”) ¶ 13, Ex.
                    6   A at 6 (President’s Cover Letter). The Policy is the “product of consultation with
                    7   UC infectious disease and public health experts and ongoing review of the evidence
                    8   from medical studies concerning the dangerousness of COVID-19 and emerging
                    9   variants of concern, as well as the safety and effectiveness of the vaccines for
                   10   preventing infection, hospitalizations, and deaths from COVID-19, and for reducing
                   11   the spread of this deadly disease.” Id. ¶ 11, Ex. A at 6. In arriving at this Policy, UC
                   12   reviewed “the safety and efficacy of the three vaccines approved by the Food and
                   13   Drug Administration (FDA) for emergency use, and considered the severe risks
                   14   presented by a virus that has killed more than 600,000 people in the United States
                   15   alone, as well as the rise of more transmissible and more virulent variants.” Id. The
                   16   Policy provides a limited set of exceptions on the basis of medical exemption,
                   17   disability, and religious objection only. Id. at 10 (Policy, defining “Exception”).
                   18         The Policy’s Frequently Asked Questions (“FAQ”) directly address the
                   19   particular circumstance in which someone has been either “recently diagnosed with
                   20   COVID-19 and/or [] had an antibody test that shows that [they] have natural
                   21   immunity.” Drake Decl., Ex. A at 18 (FAQ 9). The FAQ clarifies that such
                   22   individuals may apply for a temporary medical exemption of up to 90 days after
                   23   diagnosis and certain treatment. Individuals do not, however, qualify for permanent
                   24   medical exemptions under the Policy. As explained in the FAQ: “According to the
                   25   US Food and Drug Administration,3 . . . ‘a positive result from an antibody test
                   26   3
                         The Policy links to FDA Safety Communication, Antibody Testing Is Not
                        Currently Recommended to Assess Immunity After COVID_19 Vaccination: FDA
                   27   (May 19, 2021), https://www.fda.gov/medical-devices/safety-
                        communications/antibody-testing-not-currently-recommended-assess-immunity-
                   28   after-covid-19-vaccination-fda-safety, also attached as Kuwahara Decl., Ex. 4.
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -8-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 16 of 32 Page ID #:577



                    1   does not mean you have a specific amount of immunity or protection from SARS-
                    2   CoV-2 infection. . . . Currently authorized SARS-CoV-2 antibody tests are not
                    3   validated to evaluate specific immunity or protection from SARS-CoV-2 infection.’
                    4   For this reason, individuals who have been diagnosed with COVID-19 or had an
                    5   antibody test are not permanently exempt from vaccination.” Id.
                    6          F.    Dr. Kheriaty Is a Psychiatrist and Professor at UCI Medical
                                     School Who Alleges He Is Naturally Immune to Future Infection
                    7                and Disease Because He Had COVID-19 Over a Year Ago.
                    8          Plaintiff Dr. Kheriaty is a Professor of Psychiatry and Human Behavior at the
                    9   University of California Irvine School of Medicine. Compl. ¶ 5. He avers that he
                   10   had COVID-19 in July 2020, and that his natural immunity is superior to that of a
                   11   vaccinated person. Compl. ¶¶ 6, 23. As a practicing physician seeing patients at a
                   12   health facility (see Compl. ¶ 60), Dr. Kheriaty is also subject to the CDPH Order.
                   13   See CDPH Order, attached as Kuwahara Decl., Ex. 1.
                   14          Dr. Kheriaty has brought suit against The Regents4 and President of the
                   15   University of California, Michael Drake, M.D., in his official capacity, alleging
                   16   Fourteenth Amendment violations brought on the grounds of equal protection and
                   17   substantive due process. Dr. Kheriaty seeks a preliminary injunction of the Policy
                   18   on behalf of those who have recovered from COVID-19.
                   19   III.   ARGUMENT
                   20          A.    Legal Standard
                   21          “A preliminary injunction is an extraordinary and drastic remedy; it is never
                   22   awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations
                   23   omitted). To prevail, plaintiff must establish that he is “likely to succeed on the
                   24   merits, that he is likely to suffer irreparable harm in the absence of preliminary
                   25   relief, that the balance of equities tips in his favor, and that an injunction is in the
                   26

                   27   4
                         All claims against “The Regents of the University of California” are foreclosed by
                        the Eleventh Amendment and should be dismissed. Doe v. The Regents of the Univ.
                   28   of California, 891 F.3d 1147, 1153 (9th Cir. 2018).
  CROWELL
                                                                               DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                        -9-
ATTORNEYS AT LAW                                                                              CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 17 of 32 Page ID #:578



                    1   public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
                    2         Of these four Winter factors, the most important is whether the Plaintiff is
                    3   likely to succeed on the merits. Edge v. City of Everett, 929 F.3d 657, 663 (9th Cir.
                    4   2019); Friends of Gualala River v. Gualala Redwood Timber, LLC, No. 20-CV-
                    5   06453-JD, 2021 WL 3373618, at *5 (N.D. Cal. Aug. 3, 2021) (“demonstrating a
                    6   likelihood of success on the merits, or at least a serious question, remains the sine
                    7   qua non of injunctive relief”). Where “a movant fails to meet this threshold
                    8   inquiry” the Court “need not consider the other factors.” Edge, 929 F.3d at 663
                    9   (quoting California v. Azar, 911 F.3d 558, 575 (9th Cir. 2018)).
                   10         B.     Dr. Kheriaty Lacks Article III Standing Because He Does Not
                                     Have a Redressable Injury.
                   11
                              A fundamental issue with Dr. Kheriaty’s request for injunctive relief is that
                   12
                        even if the Court grants relief, Dr. Kheriaty remains obligated to get vaccinated
                   13
                        under the CDPH Order. To have standing, Dr. Kheriaty must show that “it is likely,
                   14
                        although not certain, that his injury can be redressed by a favorable decision.”
                   15
                        Vegan Outreach, Inc. v. Chapa, 454 F. App’x 598, 600 (9th Cir. 2011) (holding
                   16
                        plaintiff lacked standing because injunction would not have redressed injuries)
                   17
                        (quotations omitted); Overton v. Uber Techs., Inc., No. 18-CV-02166-EMC, 2018
                   18
                        WL 1900157, at *2 (N.D. Cal. Apr. 20, 2018) (identifying a “fatal problem” when
                   19
                        “granting preliminary relief would not redress the harm”). Under the CDPH Order,
                   20
                        hospitals are identified as “particularly high-risk settings where COVID-19
                   21
                        outbreaks can have severe consequences for vulnerable populations including
                   22
                        hospitalization, severe illness, and death” with “frequent exposure to staff and
                   23
                        highly vulnerable patients.” CDPH Order, Kuwahara Decl., Ex. 1 at 7. All workers
                   24
                        who “provide services or work in facilities” such as hospitals, clinics and doctor’s
                   25
                        offices, including for behavioral health, must be vaccinated by September 30, 2021.
                   26
                        Dr. Kheriaty actively sees patients and their families at the hospital, Resident
                   27
                        Clinic, and at the Department of Psychiatry Clinic. Compl. ¶¶ 11, 61. Dr. Kheriaty
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -10-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 18 of 32 Page ID #:579



                    1   does not challenge the CDPH Order. Accordingly, even if the Court grants relief,
                    2   Dr. Kheriaty’s alleged harm will not be redressed, and he lacks standing.
                    3         C.     Dr. Kheriaty Cannot Show Likelihood of Success on the Merits.
                    4         Dr. Kheriaty brings two challenges under the Fourteenth Amendment on the
                    5   grounds of equal protection and substantive due process. The rubric for evaluating
                    6   due process and equal protection claims under the rational basis test is the same.
                    7   Gamble v. City of Escondido, 104 F.3d 300, 307 (9th Cir. 1997).
                    8                1.     The Policy is subject to rational basis scrutiny.
                    9                       a.    Under Jacobson v. Massachusetts, the Policy is subject
                                                  to rational basis review.
                   10
                              Dr. Kheriaty’s Fourteenth Amendment claims must be analyzed under
                   11
                        rational basis scrutiny. No fundamental right is at issue. The Policy does not
                   12
                        implicate the free exercise of religion. The Policy does not target a suspect class.
                   13
                        The conclusion that rational basis applies here is consistent with a well-settled
                   14
                        precedent of the Supreme Court in its 1905 decision Jacobson v. Commonwealth of
                   15
                        Massachusetts, 197 U.S. 11, 25-26 (1905). The Supreme Court in Jacobson held
                   16
                        that “a community has the right to protect itself against an epidemic of disease
                   17
                        which threatens the safety of its members.” Jacobson, 197 U.S. at 27. Though
                   18
                        Jacobson was decided before the Supreme Court developed the three tiers of review
                   19
                        (rational basis, intermediate, strict scrutiny), the Court “effectively endorsed—as a
                   20
                        considered precursor—rational basis review of a government’s mandate during a
                   21
                        health crisis.” Klaassen v. Trustees of Ind. Univ., __ F. Supp. 3d __, No. 1:21-CV-
                   22
                        238, 2021 WL 3073926, at *21 (N.D. Ind. July 18, 2021). Before the current
                   23
                        pandemic, courts have upheld mandatory vaccination requirements as within the
                   24
                        State’s police power under Jacobson. E.g., Phillips v. City of New York, 775 F.3d
                   25
                        538, 543 (2d Cir. 2016) (citing Jacobson, 197 U.S. at 25-27 and Zucht v. King, 260
                   26
                        U.S. 174, 176 (1922)). In advocating for the application of strict scrutiny, Dr.
                   27
                        Kheriaty simply ignores this body of controlling precedent.
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -11-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 19 of 32 Page ID #:580



                    1         As more recently explained by the Seventh Circuit, the COVID-19 vaccine
                    2   requirement implemented at universities is easier to resolve than Jacobson because
                    3   the vaccine requirement upheld in Jacobson was more restrictive. Klaassen, 2021
                    4   WL 3281209 (denying request for injunction pending appeal of denial of
                    5   preliminary injunction; subsequent application for injunction pending appeal at the
                    6   Supreme Court was denied without comment by Justice Barrett). Like the Indiana
                    7   University policy, the UC Policy includes medical and religious exemptions,
                    8   neither of which were provided for in the Jacobson vaccine requirement. Id. at *1.
                    9   And like the Indiana University policy, the UC Policy is a condition of attending
                   10   UC, and does not seek to vaccinate every adult, unlike the requirement before the
                   11   Supreme Court in Jacobson. Id. at *1. UC’s Policy, requiring vaccination of its
                   12   employees and students against SARS-CoV-2 as a condition of physical access, and
                   13   with specified exceptions, falls squarely within the rational basis blueprint that the
                   14   Supreme Court established in Jacobson.
                   15                       b.     Dr. Kheriaty’s asserted rights of bodily integrity and
                                                   privacy are not fundamental rights that are impinged.
                   16
                              Dr. Kheriaty first argues that the UC Policy violates his right to bodily
                   17
                        integrity under Cruzan v. Director, Missouri Department of Health, 497 U.S. 261,
                   18
                        277 (1990). But Cruzan is inapposite. In that case the Supreme Court considered
                   19
                        whether an individual had a constitutional right to require a medical provider to
                   20
                        withdraw life-sustaining treatment under certain circumstances. Id. at 269. UC is
                   21
                        not forcing vaccination, nor acting as a medical provider under the Policy; rather,
                   22
                        proof of vaccination is a condition of physical access to UC locations, subject to
                   23
                        limited exceptions. Similarly, Dr. Kheriaty’s reliance on Sanchez v. City of Fresno,
                   24
                        914 F. Supp. 2d 1079, 1111 (E.D. Cal. 2012) is misplaced. The plaintiff in Sanchez
                   25
                        invoked the state-created danger doctrine, wherein the state was alleged to have
                   26
                        affirmatively placed the plaintiff in a position of danger with deliberate indifference
                   27
                        to his physical safety. Id. at 1101. In that case, the city had deliberately destroyed
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -12-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 20 of 32 Page ID #:581



                    1   homeless shelters in freezing winter conditions, knowing that this threatened
                    2   plaintiff’s continued survival. Id. at 1111. This case presents the opposite scenario.
                    3   UC adopted its Policy to protect the health and safety of the community, and the
                    4   vaccines have a robust safety profile. Drake Decl. ¶ 13-14, Ex. A at 6; Crotty Decl.
                    5   ¶¶ 10-19. The record does not support any deliberate indifference by UC to a
                    6   known or obvious danger. See Am.’s Frontline Doctors v. Wilcox, No. 5:21-cv-
                    7   01243 (C.D. Cal. July 30, 2021) (denying temporary restraining order brought by
                    8   previously infected students requesting enjoinment of the UC Policy under the
                    9   state-created danger doctrine), attached as Kuwahara Decl., Ex. 5.
                   10         Jacobson controls. And Jacobson makes clear that the “rights of the
                   11   individual in respect of his liberty may at times, under the pressure of great dangers,
                   12   be subjected to such restraint, to be enforced by reasonable regulations, as the
                   13   safety of the general public may demand.” Jacobson, 197 U.S. at 29. The Court
                   14   “d[id] not perceive” that the state legislation before it, which required citizens to be
                   15   vaccinated against smallpox, had “invaded any right secured by the Federal
                   16   Constitution.” Id. at 38.
                   17         Dr. Kheriaty next argues that he has a fundamental right to informational
                   18   privacy that UC has violated by compelling him to disclose his vaccination status.
                   19   The right of informational privacy “is not absolute; rather, it is a conditional right
                   20   which may be infringed upon a showing of proper governmental interest.” Endy v.
                   21   Cty. of Los Angeles, 975 F.3d 757, 768 (9th Cir. 2020) (quoting In re Crawford,
                   22   194 F.3d 954, 959 (9th Cir. 1999). This limited right of privacy is based on “the
                   23   individual interest in avoiding disclosure of personal matters.” Endy, 975 F.3d at
                   24   768 (quoting In re Crawford, 194 F.3d at 958 ) (rejecting claim that right of
                   25   informational privacy was violated where Plaintiff provided “no evidence that his
                   26   information has been publicly disseminated or disclosed”). To prevail, Dr. Kheriaty
                   27   must show that (1) UC is publicly disclosing his personal information and (2) UC’s
                   28   important interest in preventing the spread of COVID-19 is outweighed by the risk
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -13-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 21 of 32 Page ID #:582



                    1   of disclosure of his vaccination status. Dr. Kheriaty fails on both counts. The Policy
                    2   makes clear that “vaccination-related information is private and confidential” and
                    3   “the University will not disclose vaccine status…except on a need-to-know basis.”
                    4   Drake Decl., Ex. A at 18-19 (FAQ 11).
                    5         And, as discussed more thoroughly below, UC’s interest in maintaining the
                    6   health and safety of its community far exceeds the minimal risk that Dr. Kheriaty’s
                    7   individual vaccination status might be released (beyond what he has already
                    8   publicly disclosed himself). The legitimate government interest expressed in the
                    9   Policy, combined with its express protections against public dissemination,
                   10   foreclose a constitutional violation. Endy, 975 F.3d at 768 (“Legitimate
                   11   governmental interests combined with protections against public dissemination can
                   12   foreclose a constitutional violation.”) (citing Nat’l Aeronautics & Space Admin. v.
                   13   Nelson, 562 U.S. 134, 138 (2011)). Of course, like with vaccination, disclosure is a
                   14   condition of physical access, and he may also simply decline to disclose his status.
                   15                2.     The Policy easily survives rational basis review.
                   16         The question before this Court is therefore whether UC’s vaccination Policy
                   17   is rationally related to UC’s legitimate interest. Under rational basis review,
                   18   “legislation is presumed to be valid and will be sustained if the classification drawn
                   19   by the statute is rationally related to a legitimate state interest.” San Francisco
                   20   Apartment Ass’n v. City & Cty. of San Francisco, 881 F.3d 1169, 1179 (9th Cir.
                   21   2018) (quoting City v. Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440
                   22   (1985)). The Policy easily meets the rational basis test. See Erotic Serv. Provider
                   23   Legal Educ. & Rsch. Project v. Gascon, 880 F.3d 450, 457 (9th Cir. 2018)
                   24   (“Rational basis review is highly deferential to the government, allowing any
                   25   conceivable rational basis to suffice”).
                   26         First, the vaccine Policy is plainly directed at achieving UC’s legitimate and
                   27   compelling objective of “maintain[ing] the health and well-being of the campus
                   28   community and that of the general public.” Drake Decl., Ex. A at 3 (President’s
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                       -14-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 22 of 32 Page ID #:583



                    1   letter). The Supreme Court has already recognized that “[s]temming the spread of
                    2   COVID-19 is unquestionably a compelling interest.” Roman Cath. Diocese of
                    3   Brooklyn v. Cuomo, 592 U.S. __, 141 S. Ct. 63, 67 (2020). UC’s Policy squarely
                    4   addresses that imperative in the context of safely returning hundreds of thousands
                    5   of students and employees to in-person learning, working, and living across 10
                    6   campuses, 5 medical centers, and a national laboratory.
                    7         In addition, heightened safety concerns are at play in UC’s medical centers.
                    8   Dr. Kheriaty is a doctor with an active clinical practice. In the healthcare setting,
                    9   requiring the staff to be vaccinated is crucial to preventing transmission from
                   10   patients to healthcare workers and between healthcare workers, and allows UC’s
                   11   health centers to maintain a healthy, stable workforce. de St. Maurice Decl. ¶. 8.
                   12   Vaccination of healthcare workers is also important to protect patients who might
                   13   be especially vulnerable to severe COVID-19 disease. Id. at 9.
                   14         Second, the overwhelming evidence of the efficacy and safety of the
                   15   available vaccines establishes that the Policy is rationally related to UC’s legitimate
                   16   interest. See Klaassen, 2021 WL 307326 at *26-38, 45 (denying preliminary
                   17   injunction seeking to enjoin Indiana University’s COVID-19 vaccine requirement).
                   18   The three vaccines available in the United States have impressive safety records
                   19   and are highly efficacious, including for previously infected individuals. Crotty
                   20   Decl. ¶¶ 9-19. In response to the COVID-19 surge, UC is not the only university to
                   21   implement such a policy, in an effort to keep their communities safe during the
                   22   pandemic, while still resuming on-campus operations and classes. See Kuwahara
                   23   Decl., Exs. 7-16 (attaching policies from Johns Hopkins Univ., Georgetown Univ.,
                   24   Harvard Univ., Morehouse College, Univ. of Pennsylvania, Univ. of Virginia,
                   25   Vanderbilt Univ., Wake Forest Univ., Yale Univ., and Duke Univ.).
                   26         Currently, the COVID-19 vaccine remains effective in stemming the spread
                   27   of COVID-19 and providing protection against COVID-19. Crotty Decl. ¶¶ 20-23.
                   28   Today, the Delta variant is responsible for a high proportion of SARS-CoV-2
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -15-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 23 of 32 Page ID #:584



                    1   infections and is more readily transmitted and produces, on average, more severe
                    2   illness. Reingold Decl. ¶ 10. COVID-19 cases began to climb against in July 2021,
                    3   including in California. Id. ¶ 13. Against this surge, the data support that
                    4   vaccination remains an effective —perhaps the single most effective—strategy for
                    5   preventing severe disease, hospitalization, and death from COVID-19. See
                    6   Reingold Decl. ¶ 25. Dr. Kheriaty’s argument fails because it is based on the flawed
                    7   assumption that vaccines serve no purpose because they do not prevent infection
                    8   and transmission at all. See Crotty Decl. ¶¶ 42-47.
                    9         Third, UC considered individuals who have previously had COVID-19 and
                   10   made a rational decision not to permanently exclude them from the Policy. For his
                   11   part, Dr. Kheriaty assumes that infection-induced immunity will confer perfect
                   12   immunity, that he will not transmit SARS-CoV-2, and that everyone who has had
                   13   COVID-19 will consistently have a high level of immunity, against all variants for
                   14   all of their lives. But there is no scientific consensus to support such a bold and
                   15   definitive claim. See generally Crotty Decl. and Reingold Decl. UC’s Policy is
                   16   evidence-based. Byington Decl. ¶ 27. The research and underlying data as of today
                   17   regarding infection-induced immunity for individuals who had COVID-19
                   18   previously, particularly in light of the new and highly transmissible Delta variant, is
                   19   not sufficiently mature to justify permitting individuals in this group to unilaterally
                   20   opt out of COVID-19 vaccination and doing so would put the greater UC
                   21   community at risk. Id. ¶ 30.
                   22         In seeking to challenge the Policy’s rational basis, Dr. Kheriaty posits that
                   23   unvaccinated individuals are unpopular and concludes that UC’s purpose in issuing
                   24   the Policy must be to punish them. That conclusion is utterly insupportable. As set
                   25   forth above, the evidence is that UC has issued its Policy based on the safety and
                   26   efficacy of the vaccines and the serious risks that COVID-19 presents to individual
                   27   and public health. Lockary v. Kayfetz, 917 F.2d 1150 (9th Cir. 1990), cited by Dr.
                   28   Kheriaty, is distinguishable. The Lockary plaintiffs were able to present a fact issue
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -16-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 24 of 32 Page ID #:585



                    1   whether the state’s interest in a water moratorium was in fact to address a water
                    2   shortage. Id. at 1155. There is no question but that UC’s interest in its Policy is to
                    3   address the serious health and safety risks presented by the COVID-19 pandemic.
                    4   In any event, Dr. Kheriaty’s suppositions do not demonstrate that he is likely to
                    5   succeed on the merits of his claims.
                    6         Finally, to the extent Dr. Kheriaty takes issue with the scientific
                    7   underpinnings of UC’s decisions, the courts should not intervene to second-guess
                    8   UC, especially as the pandemic rolls on, data continue to accumulate, studies
                    9   continue to be published every day, and scientists continue to evaluate the data.
                   10   Policy decisions should be left to the policymakers, not the courts nor any
                   11   individual objector. Klaassen, 2021 WL 3073926 at *38. “Plaintiffs argue that a
                   12   growing body of scientific evidence demonstrates that vaccines cause more harm to
                   13   society than good, but as Jacobson made clear, that is a determination for the
                   14   legislature [i.e., policymaker], not the individual objectors.” Phillips v. City of New
                   15   York, 775 F.3d 538, 542 (2d Cir. 2015). When UC “‘undertake[s] to act in areas
                   16   fraught with medical and scientific uncertainties,’ their latitude ‘must be especially
                   17   broad.’” S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613
                   18   (2020) (Roberts, C.J., concurring in denial of application for injunctive relief)
                   19   (citing Marshall v. United States, 414 U.S. 417, 427 (1974)).
                   20         If the court were to weigh the competing declarations in this case,
                   21   respectfully, it is far from clear that any of Plaintiff’s experts are qualified to opine
                   22   on immunology, epidemiology, or infectious disease under the Daubert standard.
                   23   Dr. Kheriaty is a psychiatrist. Dr. McCullough is a cardiologist (McCullough Decl.
                   24   ¶ 5). The various doctors who signed onto a joint declaration are an internist and
                   25   HIV researcher (Dr. Ladapo, Dkt 15-4, at 30-31), a pediatric rheumatologist (Dr.
                   26   Whelan, Dkt 15-4, at 63), a retired professor of pediatrics, endocrinology and
                   27   metabolism (Dr. Boros, Dkt 15-4, at 25, 68), another psychiatrist (Dr. Browner, Dkt
                   28   15-4, at 108), an obstetrician and gynecologist (Dr. Bhargava, Dkt 15-4, at 151),
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                       -17-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 25 of 32 Page ID #:586



                    1   and another cardiologist (Dr. Vorobief, Dkt 15-4, at 168). Their conclusions are
                    2   subject to healthy skepticism and scrutiny. See, e.g., Crotty Decl. ¶¶ 30-52
                    3   (rebuttals). In contrast, UC Defendant’s declarants include Dr. Shane Crotty, a
                    4   world-renowned immunologist who studies infection-induced immunity and SARS-
                    5   CoV-2 (Crotty Decl. ¶¶ 2-6 & Ex. A), and Dr. Arthur Reingold who is the head of
                    6   Epidemiology at UC Berkeley, Chair of the Western States Scientific Safety
                    7   Review Workgroup on COVID-19 vaccines, and who has dedicated his research to
                    8   the prevention and control of infectious diseases (Reingold Decl. ¶¶ 2-6 & Ex. A).
                    9         Dr. Kheriaty’s proposed injunction illustrates why such public health
                   10   decisions should be left to the policy makers and not the courts. UC must consider
                   11   the existing and developing scientific evidence and translate that into a workable
                   12   Policy applicable to over 500,000 people. Any change to the Policy would have to
                   13   be evidence-based and follow an in-depth consideration of risks to the health and
                   14   safety of the UC community. As a policymaker, UC must answer questions and
                   15   draw lines that will no doubt fail to satisfy everyone: How long does immunity last,
                   16   and what should the duration of any exception be? Would an individual such as Dr.
                   17   Kheriaty qualify for such an exception, if his bout of COVID-19 occurred over a
                   18   year ago? What evidence should UC accept to establish a prior COVID-19 case?
                   19   See Reingold Decl. ¶ 20 (describing 4 groups who may be described as having had
                   20   COVID-19). How should the UC Policy account for all that is unknown about how
                   21   infection-induced immunity will hold up against variants? See Crotty Decl. ¶ 28
                   22   (describing study of reinfections from the Gamma variant). Are there certain
                   23   settings, such as in the health care setting, where any exception for infection-
                   24   induced immunity should not apply?
                   25         Under the current circumstances, so long as UC’s decisions are rationally
                   26   related to its legitimate goals of maintaining the health and safety of the
                   27   community, UC, rather than the courts, must be permitted to draw these lines in
                   28   deciding how to protect its community. What is known is that vaccines are safe and
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -18-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 26 of 32 Page ID #:587



                    1   effective for those who have previously had COVID-19, that vaccines provide an
                    2   additional benefit of increased hybrid immunity for previously infected individuals,
                    3   and that the benefits of vaccination outweigh the risk. There is no reason to exclude
                    4   individuals with prior COVID-19 infection from the vaccination Policy, and it is
                    5   reasonable to include them. The Policy passes the rational basis test.
                    6                3.       The Policy also satisfies strict scrutiny.
                    7         Applying anything other than rational basis would upend a century of
                    8   precedent regarding the state’s powers with respect to vaccination. Nonetheless,
                    9   should this court apply strict scrutiny, the UC vaccine Policy would survive.
                   10         Under strict scrutiny, any restriction of a fundamental right must be
                   11   “narrowly tailored to serve a compelling state interest.” S. Bay United Pentecostal
                   12   Church v. Newsom, 985 F.3d 1128, 1142 (9th Cir. 2021) (quotations omitted). The
                   13   Supreme Court has recognized a compelling interest in stemming the tide of
                   14   COVID-19, and UC’s interest in maintaining the health and safety of the
                   15   community should certainly meet this test. See id. Narrow tailoring requires that the
                   16   State employ the least restrictive means to advance its objective of stemming the
                   17   virus’s spread. Id.
                   18         The UC Policy is narrowly tailored. It applies only to those employees and
                   19   students who seek physical access to a UC location, where they could transmit the
                   20   virus. The Policy also provides three exceptions based on medical exemption
                   21   (including a 90-day temporary exemption for individuals recovering from COVID-
                   22   19), disability, and religious objection, as well as a deferral for the duration of
                   23   pregnancy. There exists no less restrictive means for UC to carve out the previously
                   24   infected due to the lack of scientific consensus on key questions relating to
                   25   infection-induced immunity, that would allow UC to meet its objective of
                   26   maintaining the health and safety of the community. See Whitlow v. California, 203
                   27   F. Supp. 3d 1079 (S.D. Cal. 2016) (holding that conditioning K-12 school
                   28   enrollment on vaccination and removal of opt-out for parent’s personal beliefs
  CROWELL
                                                                              DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                       -19-
ATTORNEYS AT LAW                                                                             CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 27 of 32 Page ID #:588



                    1   satisfied strict scrutiny because no less restrictive means existed to meet state’s
                    2   compelling interest of achieving total immunization).
                    3         The question of immunity from COVID-19 is a “dynamic and fact-intensive
                    4   matter.” S. Bay United Pentecostal Church, 140 S. Ct. at 1613. (Roberts, C.J.
                    5   concurring). Even under strict scrutiny, policymakers must be given “especially
                    6   broad” latitude when considering “areas fraught with medical and scientific
                    7   uncertainties.” Id. Under the current circumstances, permitting a large group of
                    8   individuals to return to campus, without vaccination and without assurance that Dr.
                    9   Kheriaty’s theory is correct, is not a narrow tailoring—it is a dangerous gamble.
                   10         D.     The Balance of Equities Tips Heavily in Favor of the Public
                                     Interest and Continuing to Require Vaccination.
                   11
                                     1.     UC and the public’s interest in maintaining the health and
                   12                       well-being of the campus community and that of the general
                                            public cannot be overstated.
                   13
                              As an individual, and notwithstanding his clinical profession, Dr. Kheriaty’s
                   14
                        challenge to the Policy focuses on his individual choices and the effect of the Policy
                   15
                        on him alone. By necessity, UC’s concerns are broader. The vaccination
                   16
                        requirement seeks “to maintain the health and well-being of the campus community
                   17
                        and that of the general public.” Drake Decl., Ex. A at 6. Public health is first and
                   18
                        foremost about promoting the health and wellbeing of the community. Boden-
                   19
                        Albala Decl. ¶ 7. Enjoining the enforcement of the Policy against previously
                   20
                        infected individuals—where the data are not clear on the degree of risk that
                   21
                        entails—could put thousands of students, faculty, staff, and vulnerable patients at a
                   22
                        higher risk of COVID-19 infection. These communities are heavily interdependent,
                   23
                        with frequent contact among faculty, students and staff. Id. These campus
                   24
                        communities are comprised of individuals who may be at more or less risk of
                   25
                        acquiring infections such as COVID-19, and may have more or less risk for poor
                   26
                        prognostic outcomes from said infections including hospitalizations, ICU care and
                   27
                        death. Id. The Policy seeks to protect not only the vaccinated but also those who
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -20-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 28 of 32 Page ID #:589



                    1   cannot be vaccinated, who are among the most vulnerable. Vaccines protect
                    2   individuals from infection and, as importantly, high vaccine coverage in a
                    3   community protects the community at large. Id.
                    4         After over a year of emergency remote operations, COVID-19 vaccinations
                    5   on college campuses and at medical centers serving the most vulnerable patients is
                    6   especially important. Following the advent of the vaccines, the UC system is now
                    7   welcoming more than 280,000 students and more than 227,000 faculty and staff to
                    8   return to campuses and other locations. See Boden-Albala Decl. ¶ 8. The Policy is
                    9   the linchpin of UC’s long-planned efforts for a safe and healthy return this fall.
                   10         Many courts faced with challenges to COVID-19 vaccine requirements have
                   11   similarly concluded that the public interest in the community’s health and safety
                   12   weighed heavily in favor of denying such challenges and requests for injunctions.
                   13   Wilcox, No. 5:21-cv-01243, attached as Kuwahara Decl., Ex. 5 (denying temporary
                   14   restraining order challenging UC’s Policy because it does not exempt the naturally
                   15   immune); Harris v. Univ. of Mass., No. 21-cv-11244-DJC, 2021 WL 3848012 (D.
                   16   Mass. Aug. 27, 2021) (denying motion for preliminary injunction and granting
                   17   motion to dismiss in challenge to university student vaccine requirement);
                   18   Klaassen, 2021 WL 3073926 at *45–46 (denying plaintiffs’ motion for a
                   19   preliminary injunction and upholding university’s COVID-19 vaccine mandate);
                   20   Bridges v. Houston Methodist Hosp., No. CV H-21-1774, 2021 WL 2399994, at *2
                   21   (S.D. Tex. June 12, 2021) (dismissing case challenging COVID-19 vaccines for
                   22   employees).
                   23                 2.    Concerns about safety are heightened because Dr. Kheriaty
                                            is a psychiatrist, serving patients at UC Irvine Health.
                   24
                              Dr. Kheriaty is a practicing doctor. His duties include treating patients and
                   25
                        training residents and medical students. See Declaration of Aaron Kheriaty ¶ 4
                   26
                        (Dkt. 15-2 at 2-3). If Dr. Kheriaty is allowed to exempt himself from the Policy
                   27
                        while he continues his duties at UC Irvine, and infection-induced immunity proves
                   28
  CROWELL
                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                     -21-
ATTORNEYS AT LAW                                                                           CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 29 of 32 Page ID #:590



                    1   not to be as robust as he believes, the life-threatening impact on UCI Health
                    2   patients and the operational impact on UCI Health cannot be overlooked.
                    3         The concerns about safety protocols surrounding COVID-19 are particularly
                    4   acute in a medical environment, where efforts to reduce transmission are crucial
                    5   and vaccination is the key to that effort. See de St. Maurice Decl. ¶ 8. Vaccination
                    6   of healthcare workers is important to protect patients who might be especially
                    7   vulnerable to COVID-19. See id. ¶ 9; see also CDPH Order, attached as Kuwahara
                    8   Decl., Ex. 1. Per the American Psychiatric Association, people with substance
                    9   abuse disorders and serious mental illness are at increased risk for contracting
                   10   COVID-19 and more likely to be hospitalized. Kuwahara Decl., Ex. 21 (American
                   11   Psychiatric Association COVID-19 pandemic guidance) at 173.
                   12         Indeed, major health care organizations, including the Association of
                   13   American Medical Colleges, the American Medical Association, and the American
                   14   Psychiatric Association have all called for healthcare workers to be vaccinated as
                   15   part of a physician’s ethical commitment to put patients first. Id., Exs. 18-21
                   16   (attaching statements and ethical guidance from Association of American Medical
                   17   Colleges and American Medical Association). Psychiatrists in particular serve as
                   18   the “single, trusted point of contact between people with mental illness and the
                   19   general medical system.” Id., Ex. 21 (American Psychiatric Association COVID-19
                   20   pandemic guidance).
                   21         More broadly, COVID-19 cases among healthcare personnel have a
                   22   cascading, and therefore significant, operational impact in the healthcare setting.
                   23   Ensuring that the healthcare staff is vaccinated allows for the maintenance of a
                   24   healthy, stable workforce. de St. Maurice Decl. ¶ 8. A similar operational impact
                   25   extends beyond the healthcare setting. Boden-Albala Decl. ¶ 10. Such staffing
                   26   shortages put a strain on campus operations and impact UCI’s ability to provide
                   27   services for all who use campus facilities. Id.
                   28         Dr. Kheriaty does not consider these important public interests in his
  CROWELL
                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -22-
ATTORNEYS AT LAW                                                                           CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 30 of 32 Page ID #:591



                    1   analysis, confining himself to the point that a vindication of his individual
                    2   constitutional rights weighs in favor of the public interest. In the balancing of the
                    3   equities, those weighty public interests overwhelmingly favor UC’s Policy.
                    4                3.     Dr. Kheriaty has not demonstrated irreparable harm if he
                                            refuses to get vaccinated.
                    5
                              Dr. Kheriaty asserts that he alone will be irreparably harmed by UC’s Policy,
                    6
                        which is designed to protect his own patients and students, pointing to a loss of
                    7
                        constitutional freedoms and “an impending loss of employment and of professional
                    8
                        reputation.” First and foremost, as explained above, none of Dr. Kheriaty’s
                    9
                        fundamental rights are at risk. Thus, the argument that the deprivation of
                   10
                        constitutional rights will generally constitute irreparable harm has no application.
                   11
                        Associated Gen. Contractors of Cal., Inc. v. Coal. for Econ. Equity, 950 F.2d 1401,
                   12
                        1412 (9th Cir. 1991) (“We need not determine whether [Plaintiff’s] allegations [of
                   13
                        constitutional infringement] would be entitled to such a presumption of harm…the
                   14
                        organization has not demonstrated a sufficient likelihood of success on the merits of
                   15
                        its constitutional claims to warrant the grant of a preliminary injunction.”).
                   16
                              Moreover, the additional harm that Dr. Kheriaty alludes to is not irreparable
                   17
                        harm that requires the extraordinary relief of a preliminary injunction. Dr. Kheriaty
                   18
                        claims that his “practice and roles at UC will be drastically and adversely affected”
                   19
                        and that he faces “an impending loss of employment and of his professional
                   20
                        reputation.” (Mot. at 24).
                   21
                              First, Dr. Kheriaty’s statement that he currently faces an “impending loss of
                   22
                        employment” is incorrect. The Policy provides that he may experience
                   23
                        consequences “up to and including dismissal from educational programs or
                   24
                        employment.” Drake Decl., Ex. A at 20 (FAQ 18). His dismissal, however, is not
                   25
                        “impending.” At present, Dr. Kheriaty faces a possibility of dismissal and the
                   26
                        inability to come to campus to fulfill many of his duties. And, “[i]n general, the
                   27
                        hardships caused by temporary loss of employment does not constitute irreparable
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -23-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 31 of 32 Page ID #:592



                    1   harm”. Graphic Commc’ns Conference-Int’l Bhd of Teamsters Local 404M v.
                    2   Bakersfield Californian, 541 F. Supp. 2d 1117, 1125 (E.D. Cal. 2008).
                    3         Second, Dr. Kheriaty does face a choice with respect to his clinical activities
                    4   and seeing his patients and training residents in-person. But, even if Dr. Kheriaty
                    5   could demonstrate that he cannot fulfill his clinical duties (Mot. at 24), he cannot
                    6   attribute that to the Policy alone, as the CDPH Order also applies to Dr. Kheriaty
                    7   and requires vaccination. In other words, if Dr. Kheriaty declines to be vaccinated
                    8   and does not request (and is not approved for) one of the available exceptions to the
                    9   Policy, any injunction of the Policy would not result in Dr. Kheriaty being able to
                   10   see patients and residents in person. The CDPH Order currently has no exemption
                   11   for healthcare workers who have recovered from COVID-19, other than to delay for
                   12   up to 90 days mandatory asymptomatic testing of those who obtain a medical or
                   13   religious exception.
                   14         Third, Dr. Kheriaty fails to present any evidence supporting his assertion of
                   15   reputational harm. Irreparable harm cannot be based on “pronouncements [that] are
                   16   grounded in platitudes rather than evidence.’” Titaness Light Shop, LLC v. Sunlight
                   17   Supply, Inc., 585 F. App’x 390, 391 (9th Cir. 2014) (quoting Herb Reed Enters.,
                   18   LLC v. Florida Entm't Mgmt., Inc., 736 F.3d 1239, 1247 (9th Cir. 2013)). Without
                   19   more, such a claim is speculative and not enough to demonstrate that he will be
                   20   irreparably harmed. Id. (“To establish a likelihood of irreparable harm, conclusory
                   21   or speculative allegations are not enough.”).
                   22         Finally, even if Dr. Kheriaty could show an irreparable harm, on balance, the
                   23   public interest in protecting hundreds of thousands of people, including medical
                   24   personnel and patients, far outweighs the alleged burden to Dr. Kheriaty—who,
                   25   again, is not being forced to take the vaccine against his will by UC—such that the
                   26   Court should deny this motion for a preliminary injunction. See Bridges v. Houston
                   27   Methodist Hosp., No. CV H-21-1774, (S.D. Tex. June 4, 2021) (denying TRO
                   28   sought against hospital policy requiring COVID-19 vaccination for employees due
  CROWELL
                                                                            DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                     -24-
ATTORNEYS AT LAW                                                                           CASE NO. 8:21-cv-01367-JVS-KES
         Case 8:21-cv-01367-JVS-KES Document 21 Filed 09/03/21 Page 32 of 32 Page ID #:593



                    1   to weighty public interest: “The plaintiffs are not just jeopardizing their own health;
                    2   they are jeopardizing the health of doctors, nurses, support staff, patients, and their
                    3   families.”), attached as Kuwahara Decl. Ex. 17 at 148.
                    4         In sum, Dr. Kheriaty has failed to meet all of the requirements for obtaining
                    5   extraordinary relief in the form of a preliminary injunction.
                    6         E.     The Scope of the Injunction Sought by Plaintiff Is Inappropriately
                                     Broad and Not Narrowly Tailored to the Alleged Harm.
                    7
                              The injunctive relief sought reaches far beyond what is necessary to address
                    8
                        any alleged harm or concerns of Dr. Kheriaty. If any preliminary injunction is
                    9
                        granted (which Defendants do not concede is appropriate), that relief should be
                   10
                        narrowly tailored to address the individualized concerns of this one professor, at
                   11
                        one specific campus and not apply to other parties who are not before this Court.
                   12
                        Stormans, Inc. v. Selecky, 586 F.3d 1109, 1140 (9th Cir. 2009) (holding district
                   13
                        court abused its discretion in failing to tailor the injunction to remedy the specific
                   14
                        harm alleged). The alleged harm could be addressed by the equivalent of a Policy
                   15
                        exception for Dr. Kheriaty while the matter is pending. Under any such order, Dr.
                   16
                        Kheriaty must be required to follow the requirements of masking and testing, as
                   17
                        laid out in the Policy for unvaccinated employees who receive exceptions.
                   18
                        IV.   CONCLUSION
                   19
                              For the foregoing reasons, Defendants respectfully request that the Court
                   20
                        deny this motion for preliminary injunction in its entirety.
                   21

                   22   DATED: September 3, 2021             CROWELL & MORING LLP
                   23                                        By: /s/ Emily T. Kuwahara
                                                                 Emily T. Kuwahara
                   24                                            Kristin J. Madigan
                                                                 Suzanne E. Rode
                   25                                            Uri Niv
                   26                                             Attorneys for Defendants
                                                                  THE REGENTS OF THE UNIVERSITY
                   27                                             OF CALIFORNIA and MICHAEL V.
                                                                  DRAKE
                   28
  CROWELL
                                                                             DEFS.’ OPP. TO PRELIMINARY INJUNCTION MOT.;
& MORING LLP                                                      -25-
ATTORNEYS AT LAW                                                                            CASE NO. 8:21-cv-01367-JVS-KES
